                                                                            „ ^^ ~
                                                                                     U-.S.~l~~
                                                                                           p~~""r.Y --~_
                                                                                       ---___~_.
                                                                                              ..:_ ~~ COURT   ~`

                                                                               ~~_~ zo~~
                                                                       _~     L Dry I ti ~j'~ ~
                                                                                     _ __ _ . __~ _. l
                                                                                                    ~^



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
   UWITED STATES OF AMERICA,                                  cnsE xu~vts~t           ~ ~,'~ ~~~
                                                  PIAINT~F              ~ c~,,,~-
                                                                                ! ~,
                             V.

      cb ~j~, ~R.`r^c•,c~ ~                                      ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                            n~xD,v~rr~s~.             TO BAIL REFORM ACT


      Upon motion of d~~~it/e~t~
                               `                                  ,IT IS ORDERED that a detenrion hearing
 is set for    1~ ~.     l                                   2~~f ,at 2;  ~ ❑a.m./ Bg.~ before the
 Honorable       ~ilk                                             ,in Courtroom 7~G

     Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                      (Other custodial officer)

                                                                                                  s


 Dated: /!~7/ ~~




                  ORDER OF TEMPORARY DETENTION PENDIIVC HEARING PURSUANT TO BAIL REFORM ACT
CR-66(IOI'97)                                                                                                      Page 1 of 1
